Jfourtlj Court of Appeals?
                                    &un Sntomo, tKexafi

                                        February 27, 2014


                                       No. 04-13-00463-CR


                                        Billy Ray Thurman,
                                             Appellant


                                                 v.



                                        The Stale of Texas,
                                             Appellee


                                    Trial Court Case No. 37.134


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on April 2, 2014, to the following panel: Chief
Justice Stone, Justice Marion, and Justice Martinez. All parlies will be notified of the Court's
decision in this appeal in accordance with TEX. R. Al'P. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on February 27, 2014.



                                                              Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto sel my hand and affixed the seal o/lhc said
court on this February 27, 2014.